Title: From Alexander Hamilton to James McHenry, 30 August 1798
From: Hamilton, Alexander
To: McHenry, James



private
N Y Aug 30. 1798
My Dear Sir

Col Stevens tells me he has exhausted the money you sent him in preliminary purchases of Timber &c. & is in debt with embarrassment to pay & likely to be compelled to dismiss workmen &c.

Such a state of things is hurtful to the public service, discredits the Administration & increases expence. It ought to be avoided if possible.
Stevens says pains have been taken to excite doubts about him & he fears they may have had some effect. In justice to him I think it proper to say that I have the most intire confidence in his political fidelity to the Government & that as far as my opportunity of being acquainted with his character as a man of business goes there is good ground of Confidence in his pecuniary fidelity also.
But the plain alternative is to displace or to trust. The ⟨ne⟩cessary operations must not stagnate on account of uncertainty about the Agent.
Yrs. truly

A H
J McHenry Esq

